DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Friedman on 04/29/2021.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) A machine learning document lifecycle editing and memory reorganization method comprising:
enabling, by a user interface via a processor of a hardware controller, interactions between a user and hardware components of said hardware controller;
generating, by said processor executing a profile engine of said hardware controller, editor profiles associated with editing privileges of said user, wherein said editor profiles comprise parameters associated with editor productivity attributes with respect to task types executed by said user;

assigning, by said processor executing said profile engine with respect to results of said updating, said user to specified documents; 
automating, by said processor executing a cognitive recommendation engine of said hardware controller, editing tasks of said user, wherein said editing tasks are associated with said task types, and wherein said editing tasks comprise standardization tasks, readability improvement tasks, cross-document consolidation tasks, topical coherence tasks, and spelling and grammatical error tasks; 
generating, by said processor executing an effort requirement engine of said hardware controller, task difficulty attributes associated with a difficulty of executing said editing tasks, wherein said  generating task difficulty attributes is based on said task type and a magnitude of an editing task; 
managing, by said processor executing a version engine, a version control of said specified documents;   
assigning, by an optimization engine of said hardware controller based on said task difficulty attributes and said editor profiles, an optimized version of said editing tasks to hardware and software editors embedded within a text editor module;

monitoring, by an approval flow manager engine executing hardware activity tracking sensors of said hardware controller, user permissions and alerts associated with approvals required to continue an editing task review process;
generating, by said processor based on results of said monitoring without explicit input from said user, recommendation actions associated with said editing tasks, wherein said generating said recommendation actions comprises:
executing machine learning feedback code;
analyzing user activity associated with said recommendation actions; and 
associating said user activity with said editing tasks; 
continuously adjusting, by said processor, said recommendation actions and said editor profiles based on sensor detected user activity; 
analyzing, by said processor, acceptance or rejections of said recommendation actions; updating by said processor based on results of said analyzing said acceptance or rejections of said recommendation actions, future recommendation actions for adapting to user activity;
consolidating into a matrix, by said processor, modifications to said specified document; and  
said future recommendation 
actions, said recommendation actions, and said sensor detected user activity associated with said editing tasks, a functionality of said hardware controller resulting in a modification of said editing tasks for future execution.   

2. (Canceled)

3. (Original) The method of claim 1, further comprising: generating, by said processor, a predictive score associated with each predicted user change associated with said modifying said editing tasks in accordance with said recommendation actions; and ranking, by said processor based on each said predictive score, said recommendation actions, wherein said modifying said editing tasks is further based on results of said ranking.

4. (Previously Presented) The method of claim 1, further comprising: generating, by said processor, cognitive automation code for identifying first tasks of said editing tasks required for completing a document review of said specified documents; and identifying, by said processor, second tasks of said editing tasks required for completing 

5. (Original) The method of claim 1, further comprising: incorporating, by said processor, domain-specific requirements with said editing tasks, wherein said modifying said editing tasks is further based on results of said incorporating.

6. (Original) The method of claim 1, wherein said assigning said user to specified documents comprises: preparing said specified documents for storage by extracting metadata from said specified documents; and parsing said specified documents into sections of text thereby enabling said hardware controller to track changes of said specified documents.

7. (Original) The method of claim 1, further comprising: generating, by said processor, self learning software code for executing future processes associated with executing said machine learning document lifecycle editing and memory reorganization method; and storing, by said processor, said self learning software code within a modified portion of a memory structure of said hardware controller.


enabling, by a user interface via said processor, interactions between a user and hardware components of said hardware controller;
generating, by said processor executing a profile engine of said hardware controller, editor profiles associated with editing privileges of said user, wherein said editor profiles comprise parameters associated with editor productivity attributes with respect to task types executed by said user;
updating, by said processor, said parameters by evaluating a probability that software editor changes will be approved and conditioned with respect to: a task type of said editing tasks, a difficulty of said editing tasks, a time to completion of said editing tasks, and said editor profile parameters;
assigning, by said processor executing said profile engine with respect to results of said updating, said user to specified documents; 
automating, by said processor executing a cognitive recommendation engine of said hardware controller, editing tasks of said user, wherein said editing tasks are associated with said task types, and wherein said editing tasks comprise standardization 
generating, by said processor executing an effort requirement engine of said hardware controller, task difficulty attributes associated with a difficulty of executing said editing tasks, wherein said generating task difficulty attributes is based on said task type and a magnitude of an editing task; 
managing, by said processor executing a version engine, a version control of said specified documents;   
assigning, by an optimization engine of said hardware controller based on said task difficulty attributes and said editor profiles, an optimized version of said editing tasks to hardware and software editors embedded within a text editor module;
tracking, by said processor executing hardware sensors, time periods associated with said software editors completing said editing tasks;
monitoring, by an approval flow manager engine executing hardware activity tracking sensors of said hardware controller, user permissions and alerts associated with approvals required to continue an editing task review process;
generating, by said processor based on results of said monitoring without explicit input from said user, recommendation actions associated with said editing tasks, wherein said generating said recommendation actions comprises:
executing machine learning feedback code;

associating said user activity with said editing tasks; 
continuously adjusting, by said processor, said recommendation actions and said editor profiles based on sensor detected user activity; 
analyzing, by said processor, acceptance or rejections of said recommendation actions; updating by said processor based on results of said analyzing said acceptance or rejections of said recommendation actions, future recommendation actions for adapting to user activity;
consolidating into a matrix, by said processor, modifications to said specified document; and  
modifying, by said processor based on said updating said future recommendation 
actions, said recommendation actions, and said sensor detected user activity associated with said editing tasks, a functionality of said hardware controller resulting in a modification of said editing tasks for future execution.   

10. (Canceled)

11. (Original) The computer program product of claim 9, wherein said method further comprises: generating, by said processor, a predictive score associated with each 

12. (Previously Presented) The computer program product of claim 9, wherein said method further comprises: generating, by said processor, cognitive automation code for identifying first tasks of said editing tasks required for completing a document review of said specified documents; and identifying, by said processor, second tasks of said editing tasks required for completing said editing tasks, wherein said modifying said editing tasks is further based on said first tasks and said second tasks.

13. (Original) The computer program product of claim 9, wherein said method further comprises: incorporating, by said processor, domain-specific requirements with said editing tasks, wherein said modifying said editing tasks is further based on results of said incorporating.

14. (Original) The computer program product of claim 9, wherein said assigning said user to specified documents comprises: preparing said specified documents for storage by extracting metadata from said specified documents; and parsing said specified 

15. (Original) The computer program product of claim 9, wherein said method further comprises: generating, by said processor, self learning software code for executing future processes associated with executing said machine learning document lifecycle editing and memory reorganization method; and storing, by said processor, said self learning software code within a modified portion of a memory structure of said hardware controller.

16. (Currently Amended) A hardware controller comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the computer processor implements a machine learning document lifecycle editing and memory reorganization method comprising:  
enabling, by a user interface via said processor, interactions between a user and hardware components of said hardware controller;
generating, by said processor executing a profile engine of said hardware controller, editor profiles associated with editing privileges of said user, wherein said editor profiles comprise parameters associated with editor productivity attributes with respect to task types executed by said user;

assigning, by said processor executing said profile engine with respect to results of said updating, said user to specified documents; 
automating, by said processor executing a cognitive recommendation engine of said hardware controller, editing tasks of said user, wherein said editing tasks are associated with said task types, and wherein said editing tasks comprise standardization tasks, readability improvement tasks, cross-document consolidation tasks, topical coherence tasks, and spelling and grammatical error tasks; 
generating, by said processor executing an effort requirement engine of said hardware controller, task difficulty attributes associated with a difficulty of executing said editing tasks, wherein said generating task difficulty attributes is based on said task type and a magnitude of an editing task; 
managing, by said processor executing a version engine, a version control of said specified documents;   
assigning, by an optimization engine of said hardware controller based on said task difficulty attributes and said editor profiles, an optimized version of said editing tasks to hardware and software editors embedded within a text editor module;

monitoring, by an approval flow manager engine executing hardware activity tracking sensors of said hardware controller, user permissions and alerts associated with approvals required to continue an editing task review process;
generating, by said processor based on results of said monitoring without explicit input from said user, recommendation actions associated with said editing tasks, wherein said generating said recommendation actions comprises:
executing machine learning feedback code;
analyzing user activity associated with said recommendation actions; and 
associating said user activity with said editing tasks; 
continuously adjusting, by said processor, said recommendation actions and said editor profiles based on sensor detected user activity; 
analyzing, by said processor, acceptance or rejections of said recommendation actions; updating by said processor based on results of said analyzing said acceptance or rejections of said recommendation actions, future recommendation actions for adapting to user activity;
consolidating into a matrix, by said processor, modifications to said specified document; and  
said future recommendation 
actions, said recommendation actions, and said sensor detected user activity associated with said editing tasks, a functionality of said hardware controller resulting in a modification of said editing tasks for future execution.   

17. (Canceled)

18. (Original) The hardware controller of claim 16, wherein said method further comprises: generating, by said processor, a predictive score associated with each predicted user change associated with said modifying said editing tasks in accordance with said recommendation actions; and ranking, by said processor based on each said predictive score, said recommendation actions, wherein said modifying said editing tasks is further based on results of said ranking.

19. (Original) The hardware controller of claim 16, wherein said method further comprises: generating, by said processor, cognitive automation code for [[to]] identifying first tasks of said editing tasks required for completing a document review of said specified documents; and identifying, by said processor, second tasks of said 

20. (Original) The hardware controller of claim 16, wherein said method further comprises: incorporating, by said processor, domain-specific requirements with said editing tasks, wherein said modifying said editing tasks is further based on results of said incorporating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193